Citation Nr: 0717795	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent 
disabling for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for a neck disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted a claim for service 
connection for sensorineural hearing loss, bilateral, with an 
evaluation of 0 percent effective October 22, 2001; denied a 
claim for service connection for a neck condition; denied a 
claim to reopen for service connection for a lumbar sprain, 
strain injury for lack of new and material evidence; denied a 
claim to reopen for service connection for a right knee 
injury for lack of new and material evidence; and denied a 
claim to reopen for service connection for a left knee injury 
for lack of new and material evidence.

In January 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Philadelphia, 
Pennsylvania RO.  A transcript of that proceeding has been 
associated with the claims folder.

The issues of an increased rating for bilateral sensorineural 
hearing loss, service connection for a neck condition, the 
petition to reopen the claim for service connection for a 
lumbar spine disorder, service connection for a right knee 
condition, and the petition to reopen the claim for service 
connection for a left knee condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disorder in January 1979; the veteran did not appeal this 
denial and it is final.

2.  Evidence received since the January 1979 RO decision is 
new and relates to unestablished facts necessary to 
substantiate the claim for a right knee condition and raises 
a reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to 
service connection for a right knee condition have been met, 
and the claim is reopened.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.156(a), 20.1100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been submitted sufficient to reopen this claim.

In January 1979, the RO denied service connection for an 
injury to the right knee.  Rating actions are final and 
binding based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  See 38 C.F.R. § 3.104(a) (2006).  The claimant 
has one year from notification of a RO decision to initiate 
an appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  See 38 U.S.C.A. 
§ 7105(b) and (c) (West 2002 & West Supp. 2006); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a) (2006).  The veteran was 
notified of the rating decision in January 1979, including 
notice of his appellate rights.  No correspondence was 
received from him within the appeal period.  Therefore, the 
January 1979 RO decision is final.  See 38 U.S.C.A. § 7105 
(West 2002 & West Supp. 2006).  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended for claims filed on or after August 29, 
2001, and the veteran filed his claim to reopen his previous 
claim for service connection for a right knee condition in 
October 2001.  See 38 C.F.R. § 3.156(a) (2006).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the January 1979 denial of this claim, 
evidence of record included service medical records, a 
December 1978 VA examination, and private medical records 
from August 1978 submitted by two separate physicians. 

Evidence received in the current attempt to reopen the claim 
includes testimony received during the Travel Board hearing 
in January 2007, an August 2002 VA examination report, and 
2004 private medical records from the Rothman Institute of 
Orthopaedics.   
Service connection for the right knee condition was 
originally denied because the December 1978 VA examination 
showed no evidence of injury to the right knee.  The Board 
finds that the additional evidence is both new and material 
in regards to the right knee condition as defined by 
regulation.  See 38 C.F.R. § 3.156(a) (2006).  The 2004 
private medical records from the Rothman Institute of 
Orthopaedics showed evidence of mild medial compartment 
degenerative joint disease and medial meniscus tear in the 
right knee.  The examining physician stated that he felt the 
injury could have occurred while the veteran was in service.  
Having determined that new and material evidence has been 
added to the record for the right knee, the veteran's claim 
for service connection for a right knee condition is 
reopened.  See 38 U.S.C.A. § 5108 (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).  However, the Board 
cannot, at this point, adjudicate the reopened claim, as 
further assistance is required to comply with the duty to 
assist.  This is detailed in the REMAND below.

Given that reopening has been granted for the right knee 
claim, the Board finds that any error related to the VCAA on 
that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

The claim for entitlement to service connection for a right 
knee condition is reopened.  To this extent, and to this 
extent only, the appeal is granted.







REMAND

I.  Philadelphia VA Medical Center (VAMC) records and Social 
Security Administration records 

After a thorough review of the claims folder, the Board has 
determined that all claims at issue here must be remanded for 
further development.

At a January 2007 Travel Board hearing, the veteran stated 
that he had been "involved with Social Security disability" 
for "the last year and a half or so."  He stated that he 
filed for benefits, but he did not specify for which claimed 
disability.  VA is required to obtain evidence from Social 
Security Administration, including any decisions by an 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).  Therefore, the issues must be remanded in 
order to obtain these records and determine the affect, if 
any, they might have on these claims.

In addition, at the January 2007 Travel Board hearing, the 
veteran claimed to have been treated at the VAMC in 
Philadelphia, Pennsylvania, from approximately 2000 to the 
present.  These VA treatment records are not associated with 
the claims file.  VA is obligated to associate all medical 
records in its possession with the veteran's claims file.  
See 38 C.F.R. § 3.159 (2006).  Therefore, the Board must 
remand to obtain all of the veteran's medical records in VA's 
possession.

II.  Entitlement to an evaluation in excess of 0 percent 
disabling for bilateral sensorineural hearing loss

The veteran alleges that he currently suffers from bilateral 
sensorineural hearing loss.  He was afforded a VA 
audiological examination in April 2006.  However, as 
mentioned in the previous section, the veteran has indicated 
that certain records from Social Security Administration and 
the Philadelphia VAMC have not been associated with the 
claims file.  These records must be obtained before this 
matter can be adjudicated. Therefore, this issue is remanded. 


III.  Service connection for a neck disorder 

The veteran alleges that he has a current neck disability as 
the result of a motor vehicle accident that occurred in 
service.  

The veteran was afforded a VA examination in August 2002 to 
determine whether he had a current neck disability and, if 
so, the nature and etiology of this disability.  At this 
examination, it was noted that the veteran's cervical spine 
had a flexion of 30 degrees, an extension of 10 degrees, a 
lateral flexion of 40 degrees, and a rotation of 45 degrees.  
According to the 38 C.F.R. § 4.71a, Plate V, the normal range 
of flexion, extension, and lateral flexion is 45 degrees.  
The normal range of rotation is 80 degrees.  The examiner 
made no diagnosis in regards to this limitation of motion and 
rotation, and rendered no opinion as to its etiology or 
cause.  It is noted that the evidence of record includes a 
service medical record from August 23, 1968, indicating that 
the veteran indeed suffered whiplash from a vehicular 
accident and was experiencing neck pain.  

In order to properly adjudicate this claim, the RO must 
obtain the most recent VA treatment records, as well as the 
Social Security Administration records.

In addition, since the evidence shows an in-service accident 
and there are the references made to whiplash and neck pain 
resulting from a vehicular accident, the veteran must undergo 
a new VA examination (with the claims file available for 
review).  See Duenas v. Principi, 18 Vet. App. 512, 518 
(2004); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A (d) (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.159(c)(4) (2006).

IV.  Petition to reopen a claim for service connection for a 
lumbar spine disorder

The veteran alleges that he has a current lumbar spine 
disability as the result of an injury or disease that 
occurred in service.  Although the 1979 rating decision was 
not clear, it appears his back claim was denied as the 
current condition was not related to service.  

As with the other claims, this issue must be remanded in 
order to obtain any records from Social Security 
Administration and the Philadelphia VAMC.  In addition, the 
veteran stated at the January 2007 hearing that he underwent 
two surgeries for a herniated disc, L4-L5.  The first surgery 
was conducted at Temple University in 1978 and the second 
surgery was conducted at University of Pennsylvania in 1988.  
There are no records of these surgeries associated with the 
claims folder.  Therefore, these records must be obtained 
before the issue can be properly adjudicated.   

V.  Service connection for a right knee disorder 

Reopening the claim of entitlement to service connection for 
a right knee condition does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the veteran in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a) 
(West 2002 & West Supp. 2006).   

The Board notes that the veteran submitted private medical 
records from the Rothman Institute of Orthopaedics.  These 
April 2004 and May 2004 records showed the veteran to have 
mild medial compartment degenerative joint disease and medial 
meniscus tear.  The examining physician stated that he felt 
this injury could have occurred while the veteran was in the 
Coast Guard.  No reference to this injury was made in the 
August 2002 VA examination; therefore, the examining 
physician rendered no opinion as to the possibility of this 
condition being related to the veteran's active duty service.  
In addition, the examining physician did not have access to 
the Philadelphia VAMC treatment records and the Social 
Security Administration records to which the veteran referred 
at the January 2007 Travel Board hearing. 

In light of the diagnosis made in the 2004 private medical 
records and the fact that the August 2002 VA examination 
report was based on an inadequate medical record, the Board 
finds a new VA examination is warranted, after the Social 
Security Administration and Philadelphia VAMC records have 
been associated with the claims file, in order to obtain an 
opinion as to the etiology and cause of this right knee 
condition.  

VI.  Petition to reopen a claim for service connection for a 
left knee disorder

The veteran's claim for service connection for a left knee 
disorder was initially denied in January 1979 for lack of a 
current diagnosis.  The Board notes that while the veteran 
currently has no diagnosis of a left knee disorder, the 
claims file is insufficient without the records from the 
Philadelphia VAMC and Social Security Administration.  
Therefore, the Board remands this issue to obtain these 
documents. 

Under the circumstances, the Board is persuaded that further 
development is warranted.  Accordingly, the issues of an 
increased rating for bilateral sensorineural hearing loss, 
service connection for a neck condition, the petition to 
reopen the claim for service connection for a lumbar spine 
disorder, service connection for a right knee condition, and 
the petition to reopen the claim for service connection for a 
left knee condition are REMANDED for the following actions:

1.	The RO/AMC should obtain the veteran's 
medical and adjudication records from 
Social Security Administration. All 
efforts to obtain these records should 
be fully documented, and Social 
Security Administration should provide 
a negative response if records are not 
available.

2.	The RO/AMC should contact the veteran 
and request that he complete and return 
the appropriate release forms so that 
VA can obtain the medical records for 
his 1978 back surgery at Temple 
University and his 1988 back surgery at 
University of Pennsylvania. 

All identified private treatment 
records should be  requested directly 
from the healthcare providers.
3.	The RO/AMC should obtain all VA 
treatment records from the Philadelphia 
VAMC from 2000 to the present.  All 
efforts to obtain such records should 
be performed.

4.	After obtaining the above records, to 
the extent possible, the veteran should 
be afforded a VA examination for his 
neck and right knee claims.  The claims 
file should be provided to the 
physician for review, and the examiner 
should note that it has been reviewed. 

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran's claimed right knee and 
neck disabilities are the result of a 
disease or injury in service.  In this 
opinion, the physician should 
specifically address the 1968 accident 
and its relationship to the veteran's 
claimed neck disability. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
5.	Then, the RO/AMC should readjudicate the 
claims.  In the event that the claims 
are not resolved to the satisfaction of 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case.  After the 
veteran has been given the applicable 
time to submit additional argument, the 
claims should be returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


